DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gino Plourde on 18 February 2021
The application has been amended as follows: 
	In Claim 6: 
in line 3 of the claim “the remainder” is deleted and replaced with – a remainder --.
	In Claim 21: 
in line 1: “a container” is deleted and replaced with – a storage container --;
in line 2: “the container” is deleted and replaced with – the storage container --;
in line 3: “ans” is deleted and replaced with – and --;
in line 4: “the container” is deleted and replaced with – the storage container --.
		In Claim 22:
			In line 10 of the claim: “the container drainage unit” is deleted and replaced with – the at least one container drainage unit --;
			In lines 12-13 of the claim: “at least one container drainage unit” is deleted and replaced with – the at least one container drainage unit --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, discloses or fairly suggests the first and second branches being superposed above one another such that the container holder secured to the second branch supports a container on the first branch in the combination as claimed. The closest cited prior art is as follows: FR2999962 (Lugnier), 637,963 (Howard), 2011/0094622 (McLoy, cited on IDS), 5,522,437 (Blackburn, cite on IDS), 5,540,264 (Harp, cited on IDS), and 6,539,989 (Walden, cited on IDS).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Timothy P. Kelly/Primary Examiner, Art Unit 3753